                   IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA


NORTHERN ALASKA
ENVIRONMENTAL CENTER, et al.,

                Plaintiffs,

        v.
                                          Case No. 3:20-cv-00187-SLG
SCOTT DE LA VEGA, in his official
capacity as Acting Secretary of the
Interior, et al.,

                Defendants,

        and

AMBLER METALS LLC, et al.,

                Intervenor-Defendants.


 ORDER RE UNOPPOSED MOTION SEEKING EXTENSION OF SCHEDULE

      Upon consideration of Defendants’ Unopposed Motion Seeking Extension

of Schedule at Docket 40, IT IS ORDERED that the motion is hereby GRANTED.

      The schedule as previously established at Docket 28 for proceedings in this

matter shall be modified as follows:

      1.      Defendants shall file and serve the additional production of the

administrative records in accordance with Local Civil Rule 16.3(b)(1)(B) on or

before April 20, 2021.
       2.     Any party contesting the sufficiency of the administrative record will

identify their concerns and confer with counsel for Defendants on or before May

20, 2021.

       3.     The deadline for filing any motion to supplement the administrative

record shall be June 21, 2021.

       4.     If a motion is filed in accordance with paragraph 3 above, the deadline

for any response to the motion shall be 30 days after service of the motion, and

the deadline for any reply shall be 14 days after service of any responses.

       5.     Any party may seek a further extension of time if necessary to review

the administrative record and attempt to resolve any issues without contested

motions.

       6.     If no motion is filed in accordance with paragraph 3 above, Counsel

shall submit a joint motion or status report(s) on or before June 28, 2021,

proposing a schedule for briefing or further proceedings.

       DATED this 17th day of February, 2021 at Anchorage, Alaska.

                                                 /s/ Sharon L. Gleason
                                                 UNITED STATES DISTRICT JUDGE




Case No. 3:20-cv-00187-SLG, Northern Alaska Environmental Center, et al. v. De La Vega, et
al.
Order re Unopposed Motion Seeking Extension of Schedule
Page 2 of 2
